DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-23, and 27-36 are now pending.
In the latest amendment, applicants have amended independent claims 15 and 18, added new dependent claims 35 and 36, and canceled claims 24-26.
It is of noted however that claims 28-30 and 32-34 are dependent upon now canceled claim 24.

Claim Objections
Claims 28-30 and 32-34 are objected to because of the following informalities:  The claims are dependent upon a canceled claim (see canceled claim 24).  For examination purposes and expediency, it assumed the claims are to be dependent upon claim 15.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 11/18/2022 have been fully considered but they are not persuasive. 
The previous rejection of the claims based upon 112 are now withdrawn in light of the latest amendment.
In regards to the arguments based upon the rejection of the claims over Bennet for claims 15-17, 19, 21, and 23, and further regarding Chen, Radmard, and Asgari regarding the later dependent claims.
	Here, the applicants have made arguments based upon the changes to claim 15.  Here, the features include elements from now canceled claim 24 regarding the GPE solution printer.  The applicants have argued that the Radmard reference teaches of the gel electrolyte solution that are poured and not printed.  In this regards, it is noted that the Bennet reference teaches of printing includes gels, see [0026], and of different concentrations of polymers, see [0072].  Wherein, the Bennet reference does teach of a printer that can be used for different materials.  In addition, the Radmard teaching of the application of GPE of a layer from a variety of methods, see Col. 3, lines 7-11, and the application of a layer by layer teaching by Bennet as seen by the printer allows for 3D printing.  
The Bennet teaches of a printer than can accommodate different materials, which would further teach of a structure that would be capable of accommodating the material of Radmard.  Further, the claimed GPE solution printer is noted but does not provide further limitation from the printer taught in Bennet that is capable of operating .  It is further noted that the controller of the claimed invention are only directed that the controller is operatively programmed to control the pins to affect control of the deposition form the deposition device during operation, wherein, the Bennet reference encompasses the current claimed controller.
The arguments based upon claims 18 is in regards to the insulated conductive pin, wherein the claimed apparatus structure is noted and the material of GPE is the intended use of the apparatus structure, however it is noted that the pin is moved into a position that would contact the printed GPE.  In this regards, the prior art references, particularly the Chen reference, does not teach of this particular movement of the pin that would make contact with GPE printed upon the build plate by the GPE solution printer.  
The applicants have stated that claims 16-17, 19-20, 21, 23, 27-30, and 31-34 are based upon the arguments set forth on claim 15.  
In regards to the claimed controller of claim 35, this is directed to a controller that operates with regard to varying of voltage, frequency, pulse duration, or phase shift.  Wherein, the teaching of Bennet includes controlling of the pins thereby allowing to shape the electric field encompasses the teaching of the varying of the voltage.  See also teaching by Chen regarding switching of each pin for aligning of fibers in a preferred direction, which includes frequency and voltage.
 	In regards to claim 36, the claim is directed to an electrode printed on the build plate and to be brought into contact with a conductive lead, it is noted that this is a process operation and does not provide additional structure to the claimed apparatus.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 15-17, 19, 21-23, 27-30, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2020/0406542).
Radmard (US 7586663).
In regards to claim 15, Bennet teaches of a collector array system, comprising: 
a build plate (surface platform 1) comprising: 
a non-conductive surface (printing surface 2, see also teaching regarding the printing surface can be dielectric or of low conductance or with some resistance or can be optionally be grounded, see [0051]); 
and conductive pins (electrodes) disposed within the non-conductive surface (see electrodes beneath surface, see [0051]); 
an electric deposition device orientable in operative arrangement with the build plate (see printhead with voltage source 5, and further of electrical connector 13, see [0071], see also teaching of either electrospinning or electrospraying, see [0072], see also printing of gels [0026]); 
and a controller (see teaching of closed loop control, see claim 8, see also teaching of use of controller for use with the valves, claim 7) coupled to the build plate, wherein the controller is operatively programmed to: 
control individual ones of the conductive pins to be in a selected state, the state of at least one conductive pin affecting control of a deposition from the electric deposition device during operation thereof (see teaching in [0051] regarding control of the individual conductive pin/electrode, further see in claim 11 regarding independent control).  
Whereby, Bennet teaches of a bioprinter with a build plate 1 having printing surface 2 that is low conductance and electrodes (which corresponds to the claimed conductive pins) beneath the surface, see [0051], can be grounded or voltage controlled independently of each other to control the shape of the electric field, see also claim 20 of Bennett.  The claim states that the electric filed regarding the voltages are adjusted via a closed-loop control.  See also teaching of user selecting desired printing and voltage parameters for each material to be printed, as each material from each extruder requires different voltage, see [0044-0045]. 
Here, it is obvious for one of ordinary skill in the art to recognize that this closed loop control inherently suggests the use of a controller.  Particularly, with the teachings of the control of the individual electrodes for activation or grounded as desired, this inherently suggests a programmable controller that provides for the operation of the device.  Particularly in light of the teaching of a controller that is provided for the operations of the check valves for the actuation fluid inlets as seen in claim 7.

Wherein, Bennet teaches of a printing device that deposits material of different concentrations of polymers, see [0072].  It is noted that Bennet does not specifically teach of GPE.  
Wherein, regarding the material of an electrically conductive gel-polymer-electrolyte (GPE) solution printer for printing the electrically conductive GPE solution onto the non-conductive surface.  However, the device of Bennet teaches of a structure that is capable of such operation.
It is noted that the particular material of GPE used is an intended use of the apparatus, in this case of the operation of the electric deposition system and collector array system.  The claims are directed to a printer that operates with a GPE solution, and wherein the Bennet teachings regarding depositing with the gel material would be capable of operating with the material of GPE.
Further, Radmard teaches of gel polymer electrolyte that are placed upon the substrate, see Col. 2, lines 24-40 and Col. 3, lines 45-55, and wherein, the layers are deposited, see Col. 3, lines 7-10.
Wherein, it is known in the arts to utilize the material of GPE solution that is deposited as a layer, which is then applicable to the apparatus taught in Bennet.  Thereby, it would have been obvious for one of ordinary skill in the art to modify the apparatus of Bennet with the use of gel polymer electrolyte as taught by Radmard as it is combining prior art elements according to known methods to yield predictable results, in this case, the electrospinning of GPE can be applied to the apparatus of Bennet.

In regards to claim 16, wherein: each state comprises at least one of: positive voltage, negative voltage, ground, or floating.  See teaching of Bennet regarding change of voltage or grounded [0051].

In regards to claim 17, wherein: the electric deposition device comprises an electrospinning device; and the controller is operatively programmed to alternate the electrical state of multiple conductive pins in concert so that an electric field is dynamically changed to align electrospun fibers in a specific geometry induced by a specific pattern of conductive pin activation and frequency of the changing of the pattern.  See Bennet that teaches of the actuation individually of the electrodes and of different voltage or current waveforms by entering the characteristics of the desired printed material, see [0046], see also teaching of selection of printing and voltage parameters for each material to be printed [044].  

In regards to claim 19, wherein: the controller dynamically modulates an output state of each conductive pin by varying at least one of voltage, frequency, pulse duration and phase shift.  See teaching by Bennet regarding voltage.

In regards to claims 21-23 (dependent upon claim 15), wherein the conductive pins are selectively enabled, grounded, or activated by the voltage source in response to the controller controlling the selected states of the conductive pins.   See Bennett [0051] wherein the voltages or grounding can be selectively applied to the individual pins.

In regards to claim 27-30 (dependent upon claim 24, assumed to be dependent upon claim 15), the claim further directs that the controller is used with an electrically conductive GPE solution, either from controlling the mixture, flow, delivery, or patterning.  
The claims are directed to the controller to be capable of operating with the GPE solutions in the respective processes in the apparatus of claims 27-30.  This can also be applied to the Bennet in the teachings in claim 15 above wherein the controller would direct the solution used in the device for patterning the formed fibers.

In regards to claim 36, the claim is directed to an electrode printed on the build plate and to be brought into contact with a conductive lead, it is noted that this is a process operation and does not provide additional structure to the claimed apparatus.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Radmard as applied to claim 15 above, and further in view of Chen (US 10662552).

In regards to claim 19, wherein: the controller dynamically modulates an output state of each conductive pin by varying at least one of voltage, frequency, pulse duration and phase shift.  
See teaching by Bennet above regarding voltage that can be change, and further as seen in Chen see teaching of the use of a multistep controller 54 in regards to the voltage that applied to each pins and the power sources via the electrical switches, see Col. 6, lines 21-40, and frequency, see Col. 3, lines 53-67.
See Bennet that teaches in [0053] regarding changing the position electrodes that can be moved automatically or manually and further having different voltages applied, and that each electrode can be moved independently by use of actuators or manual manipulation at any time before, during, or after the print.  Further Bennet teaches of different voltage or current waveforms by entering the characteristics of the desired printed material, see [0046].  Though, these are directed to the electrodes located with the extruders and of the printhead.
Furthermore, Chen teaches of a field controlled direct-write electrospinning that includes a substrate 30 (collector) and pins 26, 28, that includes the movement of the electrode relative to each other and to the target substrate, see claim 5.  See teaching of movement of the pins on an x-y stage 32 (or x-y-z stage) that provides the different positioning, see Col. 8, lines 24-32, as it allows for more intricate structures to be generated when the electrodes are mobile, see Col. 4, lines 18-29, and see further of the dynamic switching in the electrical potential of the pin, see Col. 5, lines 20-31.
Thereby, it would have been obvious for one of ordinary skill in the art to modify the conductive pins (electrodes) under the build platen of Bennet with the dynamic switching (or control/modulation) as taught by Chen as it allow for formation of more intricate structures.

In regards to claim 20, wherein: the electric deposition device comprises an electrospinning device that outputs electrospun fibers; and the controller controls electric state switching for each conductive pin by tuning the electric state switching to match a resonant frequency dependent on the properties of electrospun fibers to align fibers with each other in a preferred direction, and to constrain patterning of fibers to a specific area according to a desired fiber geometry.  See teaching of Chen regarding the alignment of fibers, see background art, Col. 1, lines 37-61, and of the method regarding directing the fiber to a plurality of targets, see Col. 2, lines 45-56, and see further of the dynamic switching in the electrical potential of the pin, see Col. 5, lines 20-31.  
Wherein, the feature to control the electric state and thereby the patterning of the fibers in an area is taught by Chen and as seen above in claim 19, it allows for formation of more intricate structures to be formed.

Claim(s) 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet in view of Radmard as applied to 15 above, and further in view of Asgari (US 2007/0088114).
In regards to claim 31, wherein the electric deposition device comprises an ultraviolet (UV) curable silicone elastomer extruder for extruding a UV curable silicone elastomer onto the non-conductive surface.  
In regards to claim 32-34 (dependent upon claim 24, assumed to be dependent upon claim 15), the claim further directs that the controller is used with UV curable silicone elastomer, either from controlling the flow, delivery, or patterning.  
Here, the reference(s) of Bennet and Radmard do not teach the additional UV curable silicone elastomer being used.  The claims are directed to an extruder that is extruding a UV curable silicone elastomer in claim 31, and of the controller to be capable of operating with the UV curable silicone elastomer in the respective processes in the apparatus in claims 32-34.  It is noted that the material used is an intended use of the apparatus of the material worked upon.  Similar to reasonings regarding the GPE solution in claim 24 above regarding Bennet, the structure of Bennet is considered capable of operating upon such material.  
Further, regarding electrodepositing of such materials, Asgari teaches of electrospinning thermoset fibers that utilizes thermoset resin, see [0050] and [0053].  Wherein, the thermosetting resins includes mixtures of two or three epoxy resins or mono-epoxy components, UV-cross-linkable resins or cycloaliphatic resins, silicone resins based on polydimethylsiloxanes and their derivatives, or polyurethanes, see [0071].  Whereas the materials provided in Asgari for electrospinning would further encompass that the UV curable silicone elastomer would also be capable of being formed and processed.  
Here, it would have been obvious for one of ordinary skill in the art to further modify the electrospinning of Bennet with the resins taught in Asgari in forming the desired fibers.  Wherein, it is known in the arts to utilize the material of silicone elastomers in electrospinning, which is then applicable to the apparatus taught in Bennet.  Thereby, it would have been obvious for one of ordinary skill in the art to modify the electrodeposition via electrospinning of Bennet with the use of silicone elastomers via electrospinning as taught by Asgari as it is combining prior art elements according to known methods to yield predictable results, in this case, the electrospinning of silicone elastomers can be applied to the taught electrospinning apparatus Bennet.

Allowable Subject Matter
Claims 18 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 18, dependent upon claim 15, wherein: the build plate includes at least one actuator that is controlled to move a corresponding insulated conductive pin to make contact with GPE printed by the GPE solution printer.  In regards to claim 35, the claim is dependent upon claim 18.
The closest prior art of Bennet does not teach of this particular actuator and movement of the pins only of the controlled voltages to the array of electrodes (or pins), and further the Chen reference which does teach of movement of the pin (and further of the controlled voltages to the pins) are not moved in relation to the build plate to come into contact with the printed GPE. 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Singh (US 2015/0027615) teaches of additive manufacturing methods for multilayer energy storage devices, see abstract, and further teaching of gel polymer electrolytes as a polymer separator film [0108].
Mikhaylik (US 2012/0070746) teaches of the use of gel polymer electrolytes regarding suitable polymer layer used in a multilayered structure, see [0074].  Further, in [0309] regarding method of forming the structures including 3D printing that can be used for a variety of materials including metals, polymers, ceramics, and others.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/Examiner, Art Unit 1744